                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 3:18-cv-07738-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER ON DEFENDANTS’ REQUEST
                                                  v.                                        FOR AN EXTENSION TO FILE
                                   9
                                                                                            OPPOSITION
                                  10     KA CHAN, et al.,
                                                                                            Re: Dkt. No. 31
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On December 27, 2018, plaintiff Samuel Love filed this action alleging violations of the

                                  14   Americans with Disabilities Act and the California Unruh Civil Rights Act. On April 17, 2019,

                                  15   the Clerk entered default against defendants Ka Chan and Vicky Y. Wu, who failed to answer the

                                  16   complaint despite being served on March 4, 2019. Dkt. No. 8-9, 12. On June 13, Love filed a

                                  17   motion for default judgment, and on July 1, Magistrate Judge Thomas S. Hixson issued a report

                                  18   and recommendation that the motion be granted and judgment be entered against Chan and Wu.

                                  19   Dkt. Nos. 16, 23. He ordered that Love serve the Report and Recommendation on Chan and Wu

                                  20   and then file proof of service.

                                  21          The case was thereafter reassigned to me. To date, Love has not filed a proof of service of

                                  22   the Report and Recommendation. On July 19, the Clerk scheduled a case management conference

                                  23   (CMC) so that I could learn the status of this case. Love was required to serve the notice on the

                                  24   defendants, which he did over a month later. See Dkt. Nos. 24, 25. Love then requested that the

                                  25   CMC be continued given his delay in serving the notice on Chan and Wu. Dkt. No. 26. A CMC

                                  26   is now scheduled for October 1, 2019. Dkt. No. 27.

                                  27          On September 3, 2019, Love filed another motion for default judgment, which is set for

                                  28   hearing on October 9, 2019. Dkt. No. 28. On September 16, 2019, Chan and Wu, who are
                                   1   proceeding pro se, filed an administrative motion to change the deadline for filing their opposition.

                                   2   Dkt. No. 31. The motion indicates that they learned of the second motion for default judgment at

                                   3   a Justice and Diversity Center appointment on September 10 but that they had not received

                                   4   “anything regarding it” as of September 12, although Love’s proof of service indicates that the

                                   5   motion was mailed to them on September 3. See Dkt. No. 28-14. Chan and Wu request that the

                                   6   deadline be moved from September 17 to October 8.

                                   7          This case has now been languishing for more than nine months, due to both Chan and

                                   8   Wu’s failure to appear and to Love’s failure to serve documents timely—or, in the case of the

                                   9   Report and Recommendation, at all. The parties shall comply with the following schedule:

                                  10      •   The deadline for Chan and Wu to oppose Love’s motion is September 25, 2019.

                                  11      •   Love may reply no later than October 2, 2019.

                                  12      •   The hearing on the motion for default judgment remains set for October 9, 2019 at 2:00
Northern District of California
 United States District Court




                                  13          PM.

                                  14      •   The CMC remains set for October 1, 2019 at 2:00 PM. The parties shall file a joint

                                  15          statement by September 24, 2019.

                                  16      •   Both the hearing and the CMC shall take place in Courtroom 02, 17th Floor, 450 Golden

                                  17          Gate Avenue, San Francisco, CA 94102.

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 18, 2019

                                  20

                                  21
                                                                                                    William H. Orrick
                                  22                                                                United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
